TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 25, 2018



                                       NO. 03-16-00804-CR


                               Robert Wayne Longoria, Appellant

                                                  v.

                                   The State of Texas, Appellee




      APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND BOURLAND
   AFFIRMED IN PART; MODIFIED AND, AS MODIFIED, AFFIRMED IN PART --
                    OPINION BY JUSTICE BOURLAND




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error requiring reversal

in the court’s judgment of conviction for felony DWI in Count I. Therefore, the Court affirms

the trial court’s judgment of conviction for felony DWI in Count I. However, there was error

that requires correction in the judgment of conviction for retaliation in Count II. Therefore, the

Court modifies the trial court’s judgment of conviction for retaliation in Count II as follows: to

reflect that the punishment assessed for the retaliation offense is “TEN (10) YEARS”

confinement and to reflect that the “Statute for Offense” is “36.06(a) / 12.42(a) Penal Code.” As

modified, the judgment of conviction for retaliation in Count II, is affirmed. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.